             Case 3:19-cr-02427-WQH Document 48 Filed 10/06/20 PageID.71 Page 1 of 2

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED ST ATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                 V.
                    CARLOS CAMPOS ( 1)
                      aka Carlos Campo                                    Case Number:          3:19-CR-02427-WQH

                                                                      -::F:--r-::-an_k:---'.T:--orr-:--es_M_o_r_el_l_ _ _ _+-----F"'-l--+---E:::,;--t-'ir---
                                                                                                                                                          ·~1
                                                                       Defendant's Attorney                                                                 \
 REGISTRATION NO.                74450-298
 •-                                                                                                                           OCT O1i 2020                  \
 THE DEFENDANT:
 IZI admitted guilt to violation of allegation(s) No.        1

 D    was found guilty in violation of allegation(s) No.                                                    after denial of guilty.
                                                           -------------
. Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                 Nature of Violation

                                   nvl, Cormnitted a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant' s economic circumstances.

                                                                       October 5, 2020
                                                                       Date of Imposition of Sentence
           Case 3:19-cr-02427-WQH Document 48 Filed 10/06/20 PageID.72 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                CARLOS CAMPOS ( 1)                                                       Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-02427-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months consecutive to case 20cr0989-WQH




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       0     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ __.__ _ _ _ _ _ _ _ __

 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STA TES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-02427-WQH
